Lundberg Stratton, J.,
concurring in part. I concur in the dismissal of this action because respondent clearly recognized that it was inappropriate to share legal fees with a nonlawyer and took steps to stop performance of the agreement.
The majority holds that although DR 3-102(A) explicitly prohibits a sharing of legal fees, it does not prohibit an agreement to share legal fees. I disagree and would hold that, assuming there was such an agreement, making the agreement to share legal fees is just as improper under DR 3-102(A) as performing the agreement. To hold otherwise is simply not logical. However, since respondent became aware of the prohibition against sharing fees and withdrew his offer or agreement, I believe that we have the discretion to find that no sanctions are warranted.
Moreover, I find it unnecessary for the majority even to reach the issue of whether entering into an agreement to share legal fees with a nonlawyer violates DR 3-102(A), because the majority finds that respondent and Stafford never actually entered into an agreement to share legal fees.
Accordingly, I respectfully decline to join the majority’s holding that entering into an agreement to share legal fees with a nonlawyer does not in and of itself constitute a violation of DR 3-102(A), but concur in the dismissal of the cause.